Exhibit 10.4

HILTON GRAND VACATIONS INC.

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (the “Agreement”) is entered into effective as of
April 17, 2017 (the “Effective Date”), by and between HILTON GRAND VACATIONS
INC., a Delaware corporation (the “Company”), and Stan R. Soroka (the
“Executive”).

WHEREAS, the Executive is currently employed by the Company; and

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and

WHEREAS, the Company has determined that the best interests of the Company and
its stockholders will be served by reinforcing and encouraging the continued
dedication of the Executive to his or her assigned duties without distractions,
including but not limited to distractions arising from a potential change in
control of the Company; and

WHEREAS, this Agreement is intended to remove such distractions and to reinforce
the continued attention and dedication of the Executive to his or her assigned
duties;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

1.    Certain Defined Terms. In addition to other terms defined herein, for
purposes of the Agreement, the following terms shall have the meanings indicated
below:

1.1    “Accrued Amounts” means (a) accrued but unpaid base salary through the
Termination Date; (b) a cash payment in lieu of any accrued but unused vacation
through the Termination Date; (c) any unreimbursed business expenses incurred
through the Termination Date and payable to Executive, in accordance with any
Company business expense policies (as applicable); (d) if the Executive’s
termination occurs after the end of the annual bonus performance period but
before the annual bonus for the preceding year is paid, the annual bonus for the
preceding year, to the extent earned; and (e) any payments and benefits to which
Executive is entitled pursuant to the terms of any employee benefit or
compensation plan or program in which Executive participates (or participated).
The Company shall pay Executive the items in (a) through (c) within 30 days
following the Termination Date; the item in (d) on or before March 15 of the
year following the performance year; and the item in (e) in accordance with the
terms of such plans or programs or agreements.

1.2    “Affiliate” means a Subsidiary and any other corporation or other entity
or Person controlling, controlled by or under common control with the Company.

1.3    “Annual Base Salary” means the Executive’s annual base salary at the rate
in effect immediately prior to a Qualifying Termination.



--------------------------------------------------------------------------------

1.4    “Applicable Law” means any applicable laws, rules and regulations (or
similar guidance), including but not limited to the General Corporation Law of
the State of Delaware, the Securities Act of 1933, the Securities Exchange Act
of 1934 and the Code, in each case as amended. References to any applicable
laws, rules and regulations shall also refer to any successor or amended
provisions thereto and shall be deemed to include any regulations or other
interpretive guidance, unless the Committee determines otherwise.

1.5    “Board” means the Board of Directors of the Company.

1.6    “Business” means the business of owning, financing, developing,
redeveloping, managing, marketing, operating, licensing, leasing and/or
franchising vacation, timeshare or lodging properties, and natural ancillary
business products and services related to such business, including, without
limitation, membership services, exchange programs, rental programs and
provision of amenities.

1.7    “Cause” means any of the following: (a) the Executive’s refusal
substantially to perform the Executive’s material duties or carry out the lawful
instructions of the Company (other than as a result of total or partial
incapacity due to physical or mental illness); (b) the conclusive finding of the
Executive’s fraud or embezzlement of Company property; (c) the Executive’s
material dishonesty in the performance of his or her duties resulting in
significant harm to the Company; (d) Executive’s conviction of a felony under
the laws of the United States or any state thereof or, where applicable, any
equivalent offence (including a crime subject to a custodial sentence of one
year or more) under the laws of the applicable jurisdiction; (e) the Executive’s
gross misconduct in connection with the Executive’s duties to the Company which
could reasonably be expected to be materially injurious to the Company; or
(f) the Executive’s material breach of this Agreement, in each as determined in
good faith by the Board or the Committee.

1.8    A “Change in Control” shall have the meaning given such term in the
Company’s 2017 Omnibus Incentive Plan or any successor Company stock incentive
plan, in each case as amended (such plan(s) being collectively referred to
herein as the “Stock Plan”); provided, however, that the term “Change in
Control” shall be construed in accordance with Code Section 409A if and to the
extent required under Code Section 409A.

1.9    “Code” means the Internal Revenue Code of 1986.

1.10    “Committee” means the Compensation Committee of the Board.

1.11    “Company” means Hilton Grand Vacations Inc., a Delaware corporation, and
any successors thereto. References to the “Company” also include references to
the Company’s Subsidiaries and its other Affiliates (and their successors),
unless the Committee or the Board determines otherwise.

1.12    “Competitor” means any Person engaged in the Business, including but not
limited to any vacation, timeshare or lodging companies that are comparable in
size

 

2



--------------------------------------------------------------------------------

to the Company, including, without limitation, Marriott Vacations Worldwide,
Wyndham Vacation Ownership, Interval Leisure Group, Disney Vacation Club, Hyatt
Vacation Ownership, Holiday Inn Club Vacations, Bluegreen Vacations, Diamond
Resorts International and Westgate Resorts.

1.13    “Disability” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

1.14    “Effective Date” means the effective date of the Agreement, as specified
on page one of the Agreement.

1.15    “Employment Term” means the entire time period of the Executive’s
employment with or service to the Company.

1.16    “Good Reason” means the occurrence of any of the following, without the
Executive’s written consent:

(a)    Any material diminution in the Executive’s base salary or annual bonus
opportunity, other than a material diminution in base salary and/or annual bonus
opportunity that applies to senior executive officers of the Company generally
or that, with respect to annual bonus opportunities, is due to the failure to
attain performance or other business objectives;

(b)    A material diminution in the Executive’s titles, authority, duties,
responsibilities or position;

(c)    A permanent reassignment by the Company of the Executive’s primary office
to a location that is more than 50 miles from the Executive’s assigned primary
office as of the Effective Date;

(d)    Any failure by the Company or any Affiliate to pay Executive any amounts
due and payable under, and in accordance with the terms of, this Agreement, the
indemnification agreement substantially similar to the form of attached to this
Agreement as Exhibit A (the “Indemnification Agreement”), or any equity award
agreement under the Stock Plan or any successor equity plan of the Company; or

(e)    Any other action or inaction that constitutes a material breach by the
Company of the Agreement;

provided, however, that a termination by the Executive for any of the reasons
listed in (a) through (e) above shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and the Company fails to cure such
event within 30 days after receipt of this written notice. The

 

3



--------------------------------------------------------------------------------

Executive’s employment must be terminated for Good Reason within 150 days
following the initial occurrence of the event of Good Reason. Good Reason shall
not include the Executive’s death or Disability.

1.17    “Person” means any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever.

1.18    “Qualifying Termination” means the Executive’s termination of employment
with the Company (a) by the Company without Cause, (b) by the Executive for Good
Reason, or (c) in the case of a termination after the occurrence of a Change in
Control, by the Company without Cause or by the Executive for Good Reason which,
in each case, occurs within 24 months after the occurrence of such Change in
Control. For the avoidance of doubt, in no event shall the Executive be deemed
to have experienced a Qualifying Termination as a result of the Executive’s
death, Disability or voluntary termination without Good Reason.

1.19    “Restricted Period” means a period of 24 months following the
Termination Date.

1.20    “Severance Benefits” has the meaning provided in Section 2 hereof.

1.21    “Subsidiary” means a corporation, company or other entity (a) more than
50% of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (b) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, or unincorporated
association), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company.

1.22    “Target Bonus” means the Executive’s target annual bonus for the year in
which the Qualifying Termination occurs.

1.23    “Termination Date” means the date that the Executive’s employment with
the Company terminates for all purposes, as reflected in the writing documenting
the termination from the party terminating the employment relationship to the
other party, in accordance with Section 5 hereof.

2.    Qualifying Termination; Severance Benefits.

2.1    Severance Benefits. Subject to the terms and conditions herein, upon the
Executive’s Qualifying Termination, the Executive shall receive the following
benefits (the benefits provided in Section 2.1(a) and Section 2.1(b) being
collectively referred to as the “Severance Benefits”):

(a)    A cash payment equal to the sum of (A) 2.0 times the Executive’s Annual
Base Salary, and (B) 2.0 times the Executive’s Target Bonus. In the event that
the Executive terminates employment due to a Qualifying Termination and a Change
in Control has occurred, such payment

 

4



--------------------------------------------------------------------------------

shall be made within 60 days following the Termination Date. In the event that
the Executive terminates employment due to a Qualifying Termination and a Change
in Control has not occurred, the following shall apply: That portion of the
Severance Benefits payable to the Executive pursuant to this Section 2.1(a) that
exceeds the “separation pay limit,” if any, shall be paid to the Executive in a
lump sum payment within 60 days following the Termination Date (or such earlier
date, if any, as may be required under applicable wage payment laws). The
“separation pay limit” shall mean two times the lesser of: (i) the sum of the
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year immediately preceding the
calendar year in which the Executive’s Termination Date occurs (adjusted for any
increase during that calendar year that was expected to continue indefinitely if
the Executive had not terminated employment); and (ii) the maximum dollar amount
of compensation that may be taken into account under a tax-qualified retirement
plan under Code Section 401(a)(17) for the year in which his or her Termination
Date occurs. The lump sum payment to be made to the Executive pursuant to this
Section 2.1(a) is a separate payment intended to be exempt from Code Section
409A under the exemption found in Regulation Section 1.409A-(b)(4) for
short-term deferrals. The remaining portion of the Severance Benefits payable to
the Executive pursuant to this Section 2.1(a) shall be paid in periodic
installments (each installment to be treated as a separate payment) over the
24-month period commencing on the Termination Date (as defined herein) in
accordance with the normal payroll practices of the Company. Notwithstanding the
foregoing, in no event shall such remaining portion of the Severance Benefit be
paid to the Executive later than December 31 of the second calendar year
following the calendar year in which Executive’s Termination Date occurs. The
payments to be made to the Executive pursuant to the immediately preceding
sentence of this Section 2.1(a) are intended to be exempt from Code Section 409A
under the exemption found in Regulation Section 1.409A-(b)(9)(iii) for
separation pay plans (i.e., the so-called “two times” pay exemption).

(b)    For 18 months following the Termination Date (the “COBRA Reimbursement
Period”), monthly payments of an amount equal to the excess of (i) the COBRA
cost of such coverage over (ii) the amount that the Executive would have had to
pay for such coverage if he had remained employed during the COBRA Reimbursement
Period and paid the active employee rate for such coverage, less withholding for
taxes and other similar items; provided, however, that (A) if the Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to the
Executive’s spouse), the Company’s obligation to pay any portion of the cost of
health coverage as described herein shall cease, except as otherwise provided by
law; (B) the COBRA Reimbursement Period shall only run for the period during
which the Executive is eligible to elect health coverage under COBRA and timely
elects such coverage; (C) nothing herein shall prevent the Company from
amending, changing, or canceling any group medical, dental, vision and/or
prescription drug plans during the COBRA Reimbursement Period; (D) during the
COBRA Reimbursement Period, the benefits provided in any one calendar year

 

5



--------------------------------------------------------------------------------

shall not affect the amount of benefits provided in any other calendar year
(other than the effect of any overall coverage benefits under the applicable
plans); (E) the reimbursement of an eligible taxable expense shall be made as
soon as practicable but not later than December 31 of the year following the
year in which the expense was incurred; (F) the Executive’s rights pursuant to
this Section 2.1(b) shall not be subject to liquidation or exchange for another
benefit; and (G) the monthly payments described in this subparagraph (b) shall
be taxable to the Executive and any applicable withholdings shall apply or such
amounts shall be treated as imputed income to the Executive;

(c)    Notwithstanding the foregoing, subject to Section 7 below, the Company
shall be obligated to provide the Severance Benefits and the pro rata bonus
described in Section 2.2(b) only if within 60 days after the Termination Date
the Executive shall have executed a separation and release of claims and
covenant not to sue agreement substantially similar to the form of waiver and
release attached to this Agreement as Exhibit B (the “Release Agreement”) and
such Release Agreement shall not have been revoked within the revocation period
specified in the Release Agreement. For the avoidance of doubt, the Company
shall have no obligation to provide the Severance Benefits, and the Executive
shall not be entitled to any of the Severance Benefits, if the Executive has
failed to comply with the obligations set forth in Section 4 and such failure is
sufficient to constitute a material breach of this Agreement, the Company may
suspend, terminate and/or recover from the Executive the Severance Benefits.

For the avoidance of doubt, inclusion of Target Bonus in the calculation of
Severance Benefits does not affect and is not in lieu of the Executive’s annual
bonus opportunity, if any, for the year in which the Termination Date occurs,
which shall be determined in accordance with Section 2.2 herein.

2.2    Other Compensation and Benefits. In addition, upon a Qualifying
Termination, the Executive shall be entitled to the following benefits:

(a)    Accrued Amounts. The Accrued Amounts, payable as described above;

(b)    Pro Rata Bonus. Subject to execution of the Release Agreement in
accordance with Section 2.1(c) and Section 7 herein, a pro rata portion of the
Executive’s annual bonus for the year in which the Termination Date occurs, to
the extent earned based on actual performance (such amount to be calculated by
determining the amount of the annual bonus earned as of the end of the year in
which the Termination Date occurs and pro-rating such amount by the portion of
such year Executive was employed by the Company, said pro rata bonus amount to
be paid on or before March 15 of the year following the performance year);

(c)    Life Insurance. To the extent the Company provides the Executive’s life
insurance coverage immediately prior to the Qualifying Termination and this
coverage is eligible for post-termination continuation or

 

6



--------------------------------------------------------------------------------

conversion to an individual policy, a cash payment equal to the amount required
to continue such coverage as an individual policy for a period of 12 months
following the Termination Date (and, if the Company deems necessary or
advisable, to convert such coverage to an individual policy), payable in a
single lump sum within 60 days following the Termination Date; and

(d)    Equity Awards. The Executive’s rights, if any, with respect to any equity
awards granted to him or her under the Stock Plan shall be as determined under
the Stock Plan and applicable award agreement(s). For the avoidance of doubt,
the Executive shall be entitled to accelerated vesting or other benefits upon a
Qualifying Termination only if and to the extent provided under the terms of the
Stock Plan and applicable award agreement(s).

(e)    Other Employee Benefits. The Executive’s rights and obligations, if any,
upon a Qualifying Termination under other compensation or employee benefit
plans, policies, agreements or arrangements of the Company shall be as
determined under such plans, policies, agreements or arrangements.

3.    Non-Qualifying Termination. Except as provided below, if the Executive’s
status as an employee is terminated for any reason other than due to a
Qualifying Termination, the Executive shall not be entitled to receive the
Severance Benefits, and the Company shall not have any obligation to the
Executive under this Agreement. In the event that Executive’s employment with
the Company is terminated for any reason, the Company shall pay Executive (or
his or her estate or legal guardian, as applicable) the Accrued Amounts;
provided, however, that if the Executive’s employment terminates due to Cause,
the Executive shall forfeit the right to the annual bonus described in Section
1.1(d). Additionally, Executive shall remain entitled to his or her
indemnification rights as provided in this Agreement and the Indemnification
Agreement and/or pursuant to the Company’s certificate of incorporation,
charter, by-laws, and/or other corporate documents and policies.

4.    Covenants.

4.1    Non-Competition; Non-Solicitation.

(a)    The Executive acknowledges and recognizes the highly competitive nature
of the Businesses of the Company and accordingly agrees as follows:

(i)    During the Employment Term and subsequent Restricted Period, the
Executive will not, whether on the Executive’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly solicit or assist in
soliciting away from the Company the business of any then current or prospective
client or customer with whom the Executive (or his or her direct reports) had
personal contact or dealings on behalf of the Company during the one-year period
preceding the Termination Date.

 

7



--------------------------------------------------------------------------------

(ii)    During the Restricted Period, the Executive will not directly or
indirectly anywhere in the United States:

(A)    Engage in the Business directly or indirectly, or enter the employ of, or
render any services to, a Competitor, provided that this restriction shall not
prevent the Executive from working for or performing services on behalf of a
Competitor if such Competitor is also engaged in other lines of business and if
the Executive’s employment or services are restricted to such other lines of
business, and will not be providing support, advice, instruction, direction or
other guidance to lines of business that constitute the Competitor;

(B)    Acquire a financial interest in, or otherwise become actively involved
with, a Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(C)    Intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the Company and any of its
clients, customers, suppliers, partners, members or investors.

(iii)    Notwithstanding anything to the contrary in this Section 4, the
Executive may, directly or indirectly, own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if the Executive (A) is not a controlling
person of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own 5% or more of any class of securities of such
Person.

(iv)    During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any Person or
entity, directly or indirectly:

(A)    Solicit or encourage any employee of the Company to leave the employment
of the Company or encourage any independent contractor to cease providing
services to the Company; or

(B)    Hire or engage any employee or independent contractor who was employed or
engaged by the Company as of the Termination Date or who left the employment of
or engagement with the Company coincident with, or within one year prior to or
after, the Termination Date, provided that this prohibition does not apply to
(X) administrative personnel employed by the Company or (Y) any Company employee
or independent contractor who is hired or engaged away from the Company as a
result of responding to a generic job posting on a website or in a newspaper or
periodical of general circulation, without any involvement or encouragement by
the Executive.

 

8



--------------------------------------------------------------------------------

(v)    During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly and intentionally encourage any material consultant of the Company to
cease working with the Company.

(b)    The period of time during which the provisions of this Section 4 shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.

(c)    The Company reserves the right to waive the enforcement of or limit the
scope of the non-competition or non-solicitation provisions of this Agreement as
to the Executive if and as it deems appropriate in its sole discretion on a
case-by-case basis.

4.2    Confidentiality.

(a)    The Executive will not at any time (whether during or after the
Employment Term and whether during or after the Restricted Period) (i) retain or
use for the benefit, purposes or account of the Executive or any other Person;
or (ii) disclose, divulge, reveal, communicate, share, transfer or provide
access to any Person outside the Company (other than its professional advisers
who are bound by confidentiality obligations or otherwise, in performance of the
Executive’s duties under the Executive’s employment and pursuant to customary
industry practice, or as may be required by law or in response to a court order
or a request by a regulatory or administrative body), any nonpublic, proprietary
or confidential information, including without limitation trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals concerning the past, current or future
business, activities and operations of the Company and/or any third party that
has disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board or the Committee.

(b)    “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of the
Executive’s breach of this covenant; (ii) made legitimately available to the
Executive by a third party without breach of any confidentiality obligation of
which the Executive has knowledge; or (iii) required by law to be disclosed,
provided that with respect to subsection (iii) the Executive shall, except as

 

9



--------------------------------------------------------------------------------

otherwise provided in Section 4.2(d) herein, give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

(c)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company; and
(ii) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in the Executive’s
possession or control (including any of the foregoing stored or located in the
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information, except that the Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information. Notwithstanding the above, nothing
herein shall require Executive to return to the Company any computers or
telecommunication equipment or tangible property which he owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that he shall remove from all such devices any Confidential Information
stored thereon.

(d)    Notwithstanding the foregoing provisions of Section 4.2, (i) nothing in
this Agreement or other agreement prohibits the Executive from reporting
possible violations of law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress and any agency Inspector General (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information,
(ii) the Executive does not need the prior authorization of the Company to take
any action described in (i), and the Executive is not required to notify the
Company that he has taken any action described in (i); and (iii) the Agreement
does not limit the Executive’s right to receive an award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission. Further, notwithstanding the foregoing, the Executive
will not be held criminally or civilly liable under any federal, state or local
trade secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation or law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his or her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 

10



--------------------------------------------------------------------------------

4.3    Non-Disparagement. As a condition to the receipt of the Qualifying
Termination Severance Benefits, the Executive agrees that he or she will not
directly, or through any other Person, at any time (whether during or after his
or her Employment Term and during or after the Restricted Period) make any
public or private statements that are disparaging of the Company, or its
respective businesses or employees, officers, directors, or stockholders. The
Company agrees that it will not, and it will exercise its reasonable best
efforts to cause its Affiliates (and the officers and directors of the Company
and/or its Affiliates) to not, directly, or through any other Person, at any
time make any public or private statements that are disparaging of the
Executive.

4.4    Reasonableness of Restrictions. It is expressly understood and agreed
that, although the Executive and the Company consider the restrictions contained
in this Section 4 to be reasonable, if a final judicial determination is made by
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
the Executive, the provisions of this Section 4 shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Section 4 is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

4.5    Breach of Restrictive Covenants. The Executive acknowledges that this
Agreement is designed and intended only to protect the legitimate business
interests of the Company and that the restrictions imposed by this Agreement are
necessary, fair and reasonably designed to protect those interests. The
Executive further acknowledges that the Company has given him or her access to
certain Confidential Information, and that the use of such Confidential
Information by him or her on behalf of some other entity (including himself or
herself) would cause irreparable harm to the Company. The Executive also
acknowledges that the Company has invested considerable time and resources in
developing its relationships with its customers and in training Company
employees, the loss of which similarly would cause irreparable harm to the
Company. Without limitation, the Executive agrees that if he or she should
breach or threaten to breach any of the restrictive covenants contained in
Section 4 of this Agreement, the Company may, in addition to seeking other
available remedies (including but in no way limited to the Company’s rights
under this Agreement), apply, consistent with Section 10.6 below, for the
immediate entry of an injunction restraining any actual or threatened breaches
or violations of said provisions or terms by the Executive. Further, if, for any
reason, any of the restrictive covenants or related provisions contained in
Section 4 of this Agreement should be held invalid or otherwise unenforceable,
it is agreed the court shall construe the pertinent section(s) or provision(s)
so as to allow its enforcement to the maximum extent permitted by Applicable
Law. The Executive further agrees that any claimed Company breach of this
Agreement shall not prevent, or otherwise be a defense against, the enforcement
of any restrictive covenant or other Executive obligation herein.

 

11



--------------------------------------------------------------------------------

4.6    Executive Representations. The Executive represents that the restrictions
on his or her business provided in this Agreement are fair to protect the
legitimate business interests of the Company. The Executive represents further
that the consideration for this Agreement is fair and adequate, and that even if
the restrictions in this Agreement are applied to him or her, he or she shall
still be able to earn a good and reasonable living from those activities, areas
and opportunities not restricted by this Agreement. In addition, the Executive
represents that he or she has had an opportunity to consult with independent
counsel concerning this Agreement and is not relying on the Company or its
counsel for any related legal, tax or other advice.

5.    Termination Procedures. Any purported termination of the Executive’s
employment shall be documented in a writing appropriate to the nature of the
termination from the party terminating the employment relationship to the other
party:

(a)    In the case of termination by the Company with Cause, the Company shall
provide Executive with a written notice identifying (i) in reasonable detail the
facts and circumstances giving rise to the determination that Cause exists, and
(ii) the effective date of the termination of employment;

(b)    In the case of a termination by the Executive for Good Reason, the
Executive shall provide the Company with a written notice (the “Notice of Good
Reason”) stating (i) in reasonable detail the facts and circumstances giving
rise to the determination that Good Reason exists, and (ii) the effective date
of the termination of employment absent cure, as provided below, in compliance
with the time period set forth in Section 1.16 herein;

(c)    In the case of all other terminations of employment, a document
establishing the effective date of the termination of employment, in each case,
subject to any other contractual obligations that may exist between the Company
and the Executive. Under circumstances where the Executive will be eligible for
payment and benefits under the terms of the Agreement (i.e., a termination by
the Company without Cause), the document will confirm the Executive’s
eligibility for these payments and benefits and summarize the Executive’s
entitlements post-termination.

Notwithstanding the foregoing, in the case of a termination by the Executive
with Good Reason, the Company shall have an opportunity to cure the
circumstances giving rise to Good Reason within 30 days after receipt of the
Notice of Good Reason. If the Company fails to cure such circumstances, the
effective date of termination shall be the date specified in the Notice of Good
Reason, notwithstanding such 30-day cure period.

6.    Code Section 280G.

6.1    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any benefit, payment or distribution by the Company
to or for the benefit of the Executive (whether payable or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred

 

12



--------------------------------------------------------------------------------

to as “Payments”) would, if paid, be subject to the excise tax (the “Excise
Tax”) imposed by Code Section 4999, then prior to the making of any of the
Payments to the Executive, a calculation shall be made comparing (i) the net
benefit to the Executive, of the Payments after payment of the Excise Tax, to
(ii) the net benefit to the Executive, if the Payments had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change of control, as determined by the Determination Firm (as defined in
subsection (b) below). For purposes of this Section 6, present value shall be
determined in accordance with Code Section 280G(d)(4). For purposes of this
Section 6, the “Parachute Value” of a Payment means the present value as of the
date of the change of control of the portion of such Payment that constitutes a
“parachute payment” under Code Section 280G(b)(2), as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

6.2    All determinations required to be made under this Section 6, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Executive (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
days of the receipt of notice from the Executive that a Payment is due to be
made, or such earlier time as is requested by the Company. All fees and expenses
of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 6 (“Underpayment”), consistent with the calculations
required to be made hereunder. The Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive together
with interest at the applicable Federal rate provided for in Code
Section 7872(f)(2), but no later than March 15 of the year after the year in
which the Underpayment is determined to exist, which is when the legally binding
right to such Underpayment arises.

6.3    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 6 shall be of
no further force or effect.

 

13



--------------------------------------------------------------------------------

7.    Code Section 409A.

7.1    General. The Company intends that the payments and benefits provided
under the Agreement shall either be exempt from the application of, or comply
with, the requirements of Code Section 409A. The Agreement shall be construed in
a manner that affects the Company’s intent to be exempt from or comply with Code
Section 409A. Notwithstanding anything in the Agreement to the contrary, the
Committee may amend the Agreement, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of remaining exempt from or
complying with the requirements of Code Section 409A. Whenever payments under
the Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Code Section 409A. Further,
(a) in the event that Code Section 409A requires that any special terms,
provisions or conditions be included in this Agreement, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of this Agreement, and (b) terms used in this Agreement shall be
construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that this Agreement or any benefit thereunder shall be
deemed not to comply with Code Section 409A, then neither the Company, the
Board, the Committee nor its or their designees or agents shall be liable to the
Executive or other Person for actions, decisions or determinations made in good
faith.

7.2    Definitional Restrictions. Notwithstanding anything in the Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Code Section 409A
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under the Agreement by reason of the occurrence of the Executive’s separation
from service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Executive by reason of such circumstance unless the
circumstances giving rise to such separation from service meet any description
or definition of “separation from service” in Code Section 409A (without giving
effect to any elective provisions that may be available under such definition).
This provision does not prohibit the vesting of any amount upon a separation
from service, however defined. If this provision prevents the payment or
distribution of any Non-Exempt Deferred Compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Code Section 409A-compliant “separation from service,” or such
later date as may be required by subsection 7.3 below.

7.3    Six-Month Delay in Certain Circumstances. In the event that,
notwithstanding the clear language of the Agreement and the intent of the
Company, any amount or benefit under this Agreement constitutes Non-Exempt
Deferred Compensation and is payable or distributable by reason of the
Executive’s separation from service during a period in which the Executive
qualifies as a “Specified Employee” under Code Section 409A, then, subject to
any permissible acceleration of payment under Code Section 409A:

(a)    The amount of such Non-Exempt Deferred Compensation that would otherwise
be payable during the six-month period immediately following the Executive’s
separation from service under the terms of this Agreement will be

 

14



--------------------------------------------------------------------------------

accumulated through and paid or provided on the first day of the seventh month
following the Executive’s separation from service (or, if the Executive dies
during such period, within 30 days after the Executive’s death) (in either case,
the “Required Delay Period”); and

(b)    The normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A.

7.4    Timing of Release. Whenever in this Agreement a payment or benefit is
conditioned on the Executive’s execution of a release of claims and covenant not
to sue, the Company shall provide such release to the Executive promptly
following the Termination Date, and such release and covenant not to sue must be
executed and all revocation periods shall have expired in accordance with terms
set forth in the release, but in no case later than 60 days after the
Termination Date; failing which such payment or benefit shall be forfeited. If
such payment or benefit constitutes Non-Exempt Deferred Compensation, then,
subject to subsection 7.3 above, such payment or benefit (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the Termination Date
provided such release shall have been executed and such revocation periods shall
have expired. If such payment or benefit is exempt from Code Section 409A, the
Company may elect to make or commence payment at any time during such 60-day
period.

7.5    Expense Reimbursement. All expenses eligible for reimbursements in
connection with the Executive’s employment with the Company must be incurred by
the Executive during the term of employment or service to the Company and must
be in accordance with the Company’s expense reimbursement policies. The amount
of reimbursable expenses incurred in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year. Each category of
reimbursement shall be paid as soon as administratively practicable, but in no
event shall any such reimbursement be paid after the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. No
right to reimbursement is subject to liquidation or exchange for other benefits.

8.    No Mitigation. The Executive shall not be required to seek other
employment or to attempt in any way to reduce or mitigate any benefits payable
under this Agreement, and the amount of any such benefits shall not (except as
otherwise provided in Section 2.1(b) herein) be reduced by any other
compensation paid or provided to the Executive following the Executive’s
termination of service.

9.    Successors.

9.1    Company Successors. The Agreement shall inure to the benefit of and shall
be binding upon the Company and its successors and assigns.

 

15



--------------------------------------------------------------------------------

9.2    Executive Successors. The Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If the Executive shall die while any amount remains payable to
the Executive hereunder, all such amounts shall be paid in accordance with the
terms of the Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

10.    Miscellaneous.

10.1    Notices. All communications relating to matters arising under the
Agreement shall be in writing and shall be deemed to have been duly given when
hand delivered, faxed, emailed or mailed by reputable overnight carrier or
United States certified mail, return receipt requested, addressed, to the
Company or the Executive, as applicable, to the address set forth below, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

If to the Company:

Hilton Grand Vacations Inc.

6355 Metro West Boulevard, Suite 180

Orlando, Florida 32835

Attention: Chief Human Resources Officer

with a copy to:

Hilton Grand Vacations Inc.

6355 Metro West Boulevard, Suite 180

Orlando, Florida 32835

Attention: General Counsel

If to the Executive, at his or her last known address, as reflected in the
Company’s records.

10.2    No Right to Continued Employment or Service. Nothing contained in the
Agreement shall (a) confer upon the Executive any right to continue as an
employee or service provider of the Company, (b) constitute any contract of
employment or service or agreement to continue employment or service for any
particular period or (c) interfere in any way with the right of the Company to
terminate a service relationship with the Executive, for any reason or for no
reason. The Executive understands that he or she is an employee at will.

10.3    Amendment; Waiver of Agreement. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only by a written
agreement

 

16



--------------------------------------------------------------------------------

executed and delivered by the Company and the Executive. Notwithstanding the
foregoing, the Company shall have unilateral authority to amend this Agreement
(without Executive consent) to the extent necessary to comply with Applicable
Law (including but not limited to Code Section 409A) or changes to Applicable
Law. No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Applicable Law.

10.4    Withholding. The Company shall have the authority and the right to
deduct and withhold an amount sufficient to satisfy federal, state, local and
foreign taxes required by law to be withheld with respect to any benefits
payable under the Agreement.

10.5    Benefits Not Assignable. Except as otherwise provided herein or by
Applicable Law, no right or interest of the Executive under the Agreement shall
be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Executive
shall be liable for, or subject to, any obligation or liability of the
Executive. When a payment is due under the Agreement to the Executive and he or
she is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.

10.6    Governing Law; Forum Selection; Jury Waiver. The Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
without regard to the conflict of laws provisions of any state, to the extent
not preempted by federal law, which shall otherwise control. The parties
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any statutory or other claim
relating to the Executive’s employment with the Company, the termination
thereof, or his or her work for the Company, shall be tried exclusively, without
jury, and consent to personal jurisdiction, in the state courts of Orlando,
Florida, or the United States District Court for the Middle District of Florida,
Orlando division. Notwithstanding the foregoing, as a condition to the
effectiveness of this Agreement, the Executive will be required to sign a Mutual
Agreement to Arbitrate Claims substantially similar to the form attached hereto
as Exhibit C.

10.7    Headings. The headings contained in the Agreement are for convenience of
reference only and will not control or affect the meaning, construction or
interpretation of the Agreement’s provisions.

10.8    No Trust Fund; Unfunded Obligations. The obligation of the Company to
make payments hereunder shall constitute an unsecured liability of the Company
to the Executive. The Company shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Executive shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Agreement

 

17



--------------------------------------------------------------------------------

shall create or be construed as creating a trust of any kind or any other
fiduciary relationship between or among the Company, the Executive, or any other
person. To the extent that any person acquires a right to receive payment from
the Company, such right shall be no greater than the right of an unsecured
creditor of the Company.

10.9    No Third Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied will give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

10.10    Controlling Document. Except with respect to the Stock Plan or annual
bonus plan, if any provision of any agreement, plan, program, policy,
arrangement or other written document between or relating to the Company and
Executive conflicts with any provision of this Agreement, the provision of this
Agreement shall control and prevail.

10.11    No Limitation of Rights. Nothing in this Agreement shall limit or
prejudice any rights of the Company under any other laws.

10.12    Counterparts. This Agreement may be signed in any number of
counterparts, including via facsimile transmission, each of which will be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

10.13    Severability. If any provision of this Agreement or the application of
any such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof. If any provision of this Agreement is finally judicially determined to
be invalid, ineffective or unenforceable, the determination will apply only in
the jurisdiction in which such final adjudication is made, and such provision
will be deemed severed from this Agreement for purposes of such jurisdiction
only, but every other provision of this Agreement will remain in full force and
effect, and there will be substituted for any such provision held invalid,
ineffective or unenforceable, a provision of similar import reflecting the
original intent of the parties to the extent permitted under Applicable Law.

10.14    Certain Interpretive Matters.

(a)    Unless the context otherwise requires, (i) all references to sections are
to sections of this Agreement, (ii) each term defined in this Agreement has the
meaning assigned to it, (iii) words in the singular include the plural and vice
versa and (iv) the terms “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import shall mean references to this Agreement as a whole and not to any
individual section or portion hereof. All references to $ or dollar amounts will
be to lawful currency of the United States.

(b)    No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or his, her or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof or thereof.

 

18



--------------------------------------------------------------------------------

10.15    Entire Agreement; Superseding Effect; No Duplicative Benefits. This
Agreement constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both oral and written, including but not limited to any term sheet or other
similar summary of proposed terms, between the parties with respect to the
subject matter of this Agreement. The Executive acknowledges and agrees that his
or her receipt of severance benefits under this Agreement is in lieu of any
similar benefits under any other Company severance plan, policy or arrangement
and that he or she shall not be entitled to duplicative benefits under both this
Agreement and any other Company severance plan, policy or arrangement.

10.16    Full Understanding. The Executive represents and agrees that he or she
has carefully read and fully understands all of the provisions of this Agreement
and that the Executive freely and voluntarily enters into the Agreement. The
Executive also agrees and acknowledges that the obligations owed to the
Executive under this Agreement are solely the obligations of the Company and
that none of the Company’s stockholders, directors or lenders will have any
obligation or liabilities in respect of this Agreement and the subject matter
hereof.

10.17    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to entering into this Agreement, the Executive agrees that he or
she shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to the Executive from time to time. In addition, the Executive shall
be subject to such compensation recovery, recoupment, forfeiture or other
similar provisions as may apply at any time to the Executive under Applicable
Law.

10.18    Tax Matters. The Company has made no warranties or representations to
the Executive with respect to the tax consequences (including but not limited to
income tax consequences) contemplated by this Agreement and/or any benefits to
be provided pursuant thereto. The Executive acknowledges that there may be
adverse tax consequences related to the transactions contemplated hereby and
that the Executive should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Executive also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Executive.

10.19    Entity. As used in this Agreement, the term the “Company” shall
include, as applicable, Hilton Resorts Corporation, the Company’s employer
entity that is wholly owned by the Company.

[Signature Page to Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

HILTON GRAND VACATIONS INC. By:  

/s/ Charles R. Corbin

Name:   Charles R. Corbin Title:   Executive Vice President & General Counsel

 

EXECUTIVE

/s/ Stan R. Soroka

Name:   Stan R. Soroka

 

20